t c memo united_states tax_court arthur rose and phyllis rose petitioners v commissioner of internal revenue respondent docket no filed date steven m kwartin for petitioners brandon s cline kenneth allan hochman and john t lortie for respondent memorandum opinion halpern judge petitioners have moved for reasonable_litigation_costs motion respondent objects objection we will deny the motion all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar we draw the facts under the heading background principally from the motion and the objection we believe that those facts are not in controversy background respondent determined a deficiency in and an accuracy-related_penalty with respect to petitioners' federal_income_tax petitioners assigned error to all of the adjustments giving rise to the deficiency and to the accuracy-related_penalty the parties filed a stipulation of settled issues stipulation addressing all of the adjustments and the penalty there remains for resolution only the motion the circumstances giving rise to the motion are as follows after petitioners commenced this case by filing the petition and after respondent answered respondent on date prematurely assessed petitioners' tax see sec_6213 on date kathi hill one of respondent's appeals officers who had on that day received the case from respondent's counsel for reconsideration noticed the premature assessment and took steps to have it reversed on date ms hill learned from petitioners' counsel that an overpayment from another year had been applied to petitioners' tax on date ms hill informed petitioners' counsel that an adjustment had been input to reverse the premature assessment and that she would call him when the refund of the overpayment had posted on date petitioners moved to restrain collection and to order a refund of amount collected motion to restrain on date respondent filed a response to the motion to restrain in which he stated that on date the premature assessment had been abated he also stated that he was taking steps to refund the subsequent-year overpayment applied to he argued that because of the abatement the motion to restrain was moot and should therefore be denied in response we ordered that respondent report when the refund had been made on date respondent reported that on date he had made the refund on date we denied the motion to restrain as moot petitioners seek reimbursement of dollar_figure for their attorney's_fees and costs they state the sole issue for which they are seeking costs is with respect to the respondent's clearly improper and illegal assessment of a tax_liability for discussion i introduction sec_7430 provides that a taxpayer may recover reasonable costs including attorney's_fees incurred in connection with any_tax proceeding administrative or judicial against the united_states if the taxpayer is the prevailing_party in the proceeding to recover costs the taxpayer must establish he is the prevailing_party he has exhausted the administrative remedies available to him he did not unreasonably protract the proceedings and the amount of the costs requested is reasonable see sec_7430 b and c the requirements are conjunctive and the failure to satisfy any one of them will preclude an award of costs see 88_tc_492 polz v commissioner tcmemo_2011_117 the taxpayer bears the burden of proving that he satisfies those requirements rule e he will not be treated as a prevailing_party if the commissioner establishes that his position in the proceeding was substantially justified sec_7430 respondent objects to the motion on the grounds that petitioners are not the prevailing_party and their claimed litigation costs are unreasonable we 1respondent concedes that petitioners have exhausted the administrative remedies available to them and have not unreasonably protracted this proceeding need not reach respondent's second ground because we believe that he succeeds on the first ii prevailing_party a introduction the term prevailing_party is for purposes of sec_7430 a term of art see sec_7430 for petitioners to qualify as the prevailing_party they would first have to show that they substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented see sec_7430 even if they could show one or the other they would not be treated as the prevailing_party if respondent can show that his position the position_of_the_united_states in the proceeding was substantially justified see sec_7430 b substantially prevailed amount in controversy petitioners make no claim that they substantially prevailed with respect to the amount in controversy nevertheless respondent argues that they did not because they were unsuccessful as to the greater part of the combined deficiency 2respondent concedes that petitioners meet the net_worth requirements of u s c sec d b see sec_7430 and penalty the deficiency respondent determined with respect to petitioners' federal_income_tax is dollar_figure and the accuracy-related_penalty he determined is dollar_figure pursuant to the stipulation there is due from petitioners a deficiency of dollar_figure and a penalty of dollar_figure respondent argues that because petitioners were therefore unsuccessful as to of the combined deficiency and penalty they did not substantially prevail as to the amount in controversy we need not decide whether petitioners substantially prevailed with respect to the amount in controversy because we treat their failure to argue the point in the affirmative as a concession that they did not cf rule e and 92_tc_661 most significant issue or set of issues presented nor do petitioners claim that they substantially prevailed with respect to the adjustments giving rise to the deficiency in tax or with respect to the accuracy- related penalty that they did not so prevail is borne out by the stipulation which shows that they prevailed only as to respondent's disallowance of their claimed medical_expenses the disallowed medical_expenses were one of three adjustments the other two involving charitable_contribution and miscellaneous_itemized_deductions all of which appear to have been made for lack of substantiation the disallowed medical_expenses had the smallest impact dollar_figure on petitioners' taxable_income as computed by respondent in determining the deficiency in tax the impact of the disallowed charitable_contribution and miscellaneous_itemized_deductions was dollar_figure and dollar_figure respectively petitioners claim their prevailing_party status with respect to the subject of the motion to restrain ie respondent's clearly improper and illegal assessment of a tax_liability for they elaborate petitioners are the 'prevailing party' insofar as the respondent admitted the illegality of the assessment made the improper seizure and application of the petitioners' refund against such assessment and ultimately reversed and abated such assessment against the petitioners and released their income_tax refund petitioners certainly did prevail in the sense they describe however that is not a sufficient showing for us to find that they are the prevailing_party in this proceeding for us to so find we would have to find among other things that respondent's improper action in prematurely assessing their tax_liability and applying the overpayment against that liability the premature assessment issue was the most significant issue presented see sec_7430 petitioners have proposed no such finding nor do we think that the record would support that finding the premature assessment issue was not the primary issue in this case see 804_f2d_297 5th cir holding an issue most significant because it was the primary issue the primary issues in the case were the adjustments giving rise to the deficiency in tax and the accuracy-related_penalty petitioners mostly failed with respect to those issues they prevailed with respect to the premature assessment issue but that success was mostly won before they made the motion to restrain complete success was gained only days thereafter with both respondent's appeals officer and his counsel in this case agreeing with petitioners from the outset that the assessment was premature and thus improper we are not convinced that absent the filing of the motion to restrain petitioners would not with a little more patience have as quickly succeeded with respect to the premature assessment issue we consider the weight of their successes against the weight of their failures in determining the most significant issue or set of issues presented see 124_tc_286 aff'd 192_fedappx_212 4th cir the premature assessment issue was not the most significant issue presented petitioners have failed to show that they prevailed with respect to the most significant issue or set of issues presented see sec_7430 they thus cannot within the meaning of sec_7430 be the prevailing_party in this proceeding we therefore need not address whether with respect to the premature assessment issue respondent's position was substantially justified see sec_7430 iii conclusion because petitioners are not the prevailing_party in this proceeding they are not entitled to an award of reasonable_litigation_costs an appropriate order and decision will be entered
